Order issued November 24, 2014




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-13-00635-CR
                                 No. 05-13-01385-CR
                                 No. 05-13-01386-CR
                      ________________________________________

                        DAARON TAYVON BUYCKS, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                        Before Justices O’Neill, Fillmore, and Brown

       Based on the Court’s opinion of this date, we GRANT the August 4, 2014 motions of

Julie Woods for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove Julie Woods as counsel of record for appellant. We DIRECT the Clerk of

the Court to send a copy of this order and all future correspondence to Daaron Tayvon Buycks,

TDCJ No. 1851914, Bradshaw State Jail, P.O. B ox 9000, Henderson, Texas, 75653



                                                    /Michael J. O’Neill/
                                                    MICHAEL J. O’NEILL
                                                    JUSTICE